USCA4 Appeal: 21-4171      Doc: 26         Filed: 04/18/2022     Pg: 1 of 4




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4171


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        NATHANIEL LOUIS DANIELS,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Louise W. Flanagan, District Judge. (5:19-cr-00212-FL-1)


        Submitted: March 31, 2022                                         Decided: April 18, 2022


        Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: G. Alan Dubois, Federal Public Defender, Eric Joseph Brignac, Chief
        Appellate Attorney, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North
        Carolina, for Appellant. G. Norman Acker, III, Acting United States Attorney, David A.
        Bragdon, Assistant United States Attorney, Lucy Partain Brown, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4171      Doc: 26         Filed: 04/18/2022     Pg: 2 of 4




        PER CURIAM:

               Nathaniel Louis Daniels pled guilty, without the benefit of a plea agreement, to

        being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924. On

        appeal, Daniels contends that the district court erred in sentencing him as an armed career

        criminal because he did not commit his three prior offenses on different occasions. We

        affirm the district court’s judgment.

               We review de novo the district court’s legal determinations regarding the

        applicability of the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e). United

        States v. Thompson, 421 F.3d 278, 280-81 (4th Cir. 2005). Under the ACCA, a defendant

        is subject to a mandatory minimum 15-year term of imprisonment if he “has three previous

        convictions . . . for a violent felony or a serious drug offense, or both, committed on

        occasions different from one another.” 18 U.S.C. § 924(e)(1). We have defined occasions

        as “those predicate offenses that can be isolated with a beginning and an end—ones that

        constitute an occurrence unto themselves.” Thompson, 421 F.3d at 285 (internal quotation

        marks omitted). We have identified several factors for district courts to consider in

        determining if offenses were committed on different occasions: “whether the offenses arose

        in different geographic locations; whether the nature of the offenses was substantively

        different; and whether the offenses involved multiple victims or multiple criminal

        objectives.” United States v. Letterlough, 63 F.3d 332, 335-36 (4th Cir. 1995) (footnotes

        omitted).

               Daniels concedes that the district court was bound by this precedent. However, he

        suggests that the Supreme Court’s decision in Wooden v. United States, 142 S. Ct. 1063

                                                    2
USCA4 Appeal: 21-4171        Doc: 26         Filed: 04/18/2022     Pg: 3 of 4




        (2022), may abrogate this Court’s prior precedent. * However, Wooden is consistent with

        Letterlough and Thompson. The Court identified several factors relevant in considering

        whether offenses were committed on the same occasion:

               Offenses committed close in time, in an uninterrupted course of conduct, will
               often count as part of one occasion; not so offenses separated by substantial
               gaps in time or significant intervening events. Proximity of location is also
               important; the further away crimes take place, the less likely they are
               components of the same criminal event. And the character and relationship
               of the offenses may make a difference: The more similar or intertwined the
               conduct giving rise to the offenses—the more, for example, they share a
               common scheme or purpose—the more apt they are to compose one
               occasion.

        Wooden, 142 S. Ct. at 1071. The Court noted that courts of appeals “have nearly always

        treated offenses as occurring on separate occasions if a person committed them a day or

        more apart, or at a significant distance.” Id. (internal quotation marks omitted).

               Daniels committed his three prior offenses days apart—April 15, April 20, and

        May 8. Thus, we have no reason to doubt that they occurred on three separate occasions.

        While Daniels also argues that a jury should have found these facts, as opposed to the

        district court, he again concedes that this argument is foreclosed by this court’s precedent.

        See Thompson, 421 F.3d at 283, 285. The Court declined to address this issue in Wooden.

        142 S. Ct. at 1068 n.3. Thus, we are bound by Thompson. See United States v. Williams,

        808 F.3d 253, 261 (4th Cir. 2015).




               *
                   Daniels filed his brief before the Supreme Court issued its decision in Wooden.

                                                      3
USCA4 Appeal: 21-4171      Doc: 26         Filed: 04/18/2022      Pg: 4 of 4




               Therefore, we affirm the district court’s judgment. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     4